TAMM, Circuit Judge,
concurring:
I concur in Judge Robb’s opinion for the court and write separately only to express my belief that the court’s action today does not establish, either explicitly or implicitly, a rigid rule of general applicability for determining whether an entity is an “agency” for FOIA purposes. As the court’s opinion stresses, “each new arrangement must be examined anew and in its own context.” Majority Opinion at 542, quoting Washington Research Project, Inc. v. HEW, 504 F.2d 238, 246 (D.C.Cir.1974), cert. denied, 421 U.S. 963, 95 S.Ct. 1951, 44 L.Ed.2d 450 (1975). Although the standardless nature of this review imposes an increased burden on future courts which must consider the question, I believe that this burden is an inevitable consequence of a political system in which the means by which the government carries out its functions, and the very boundary between governmental and nongovernmental action, are in a state of perpetual flux.
I do not read this opinion to hold, therefore, that the standards set forth in Washington Research Project, supra, and Forsham v. Harris, 445 U.S. 169, 100 S.Ct. 978, 63 L.Ed.2d 293 (1980), are cumulative.' That is, I believe that the decision that an entity is an agency for FOIA purposes does not require, in all cases, demonstration of “authority in law to make decisions,” 504 F.2d at 248, and “substantial federal supervision of [] private activities,” 445 U.S. at 180, n.11, 100 S.Ct. at 984. I am not convinced that the combination of these tests will, in all cases, guide the courts to the proper balancing of the values involved in this difficult FOIA issue. Similarly, I think it is clear that the fact that the PSRO function is performed by contract with practicing physicians who are not govern*199ment employees is not dispositive of the question before us. A galaxy of factors— which may include the nature of the function performed, the authority in law of the entity, the authority in fact of the entity, the nature of the entity, the portion of the entity’s business which is done by contract or grant with the government, the congressional intent concerning the status of the entity as evidenced by the legislation approving or authorizing the contract or grant, and the type and degree of control over the entity exercised by the government — must be evaluated and weighed*
A court’s responsibility when confronted with an issue of this nature, in which Congress has expressed itself only in the vaguest terms, is to successfully navigate a thin line. On one side is arbitrary decision-making, which leaves successor courts with no guidance and unbridled discretion. On the other is artificially-standardized decisionmaking, which in an effort to find a principled basis for a decision may create distinctions which have no reference to the values that lie behind the congressional enactment. I believe that the opinion of the court, by offering factors but not dictating standards, successfully travels that thin line.